El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
El apelante Juan. Rivera Figueroa fue convicto de con-ducir un vehículo de motor bajo la influencia de bebidas embriagantes y sentenciado a cumplir seis meses de cárcel. (1) En el presente recurso señala dos errores que se dirigen a impugnar la apreciación de la prueba. Se queja además de que bajo las circunstancias concurrentes es excesiva la pena impuéstale.
Una lectura de la declaración del testigo de cargo Rafael Rodríguez demuestra que de ser creída, como indudablemente lo fue, se estableció cumplidamente la infracción: el acusado despedía un fuerte olor a licor, se tambaleaba y “hablaba muchísimo”, gagueaba y no podía sostenerse en sus pies. Pueblo v. Pérez Escobar, 91 D.P.R. 10 (1964); Pueblo v. Vélez Ruíz, 89 D.P.R. 53 (1963) y casos allí citados. Para llegar a esta conclusión descartamos expresamente el hecho de la negativa a tomarse1 la muestra de sangre u orina que no constituye elemento incriminatorio pues meramente de lugar a una sanción de naturaleza administrativa. Pueblo v. Otero *387Valle, 89 D.P.R. 73 (1963); Pueblo v. Tribunal Superior, 86 D.P.R. 834 (1962).
Convenimos con el apelante que las circunstancias del caso no justificaban la imposición de una pena de seis meses, sino el mínimo que marcaba el estatuto para la fecha de la comisión del delito, o sea, diez días de cárcel. Ahora bien, habiéndose enmendado la ley para autorizar la imposición de una multa, Ley Núm. 6 de 30 de abril de 1965 (Leyes, pág. 10), le concederemos el beneficio del estatuto enmendatorio. (2) Se modificará la pena impuesta para imponer al apelante una multa de cien dólares. En Pueblo v. Otero, 61 D.P.R. 36 (1942); Pueblo v. Cases, 61 D.P.R. 383 (1943); Pueblo v. Malavé, 61 D.P.R. 403 (1943); Pueblo v. Soto, 61 D.P.R. 516 (1943) impusimos la pena autorizada por una ley enmendatoria que reducía el mínimo prescrito por la ley original, a infracciones cometidas antes de su vigencia.
De la relación que antecede surge diáfanamente que no se trata de una intervención en la imposición de la pena por el tribunal sentenciador pues precisamente el fundamento del apuntamiento de error es que la dictada es excesiva. No podemos evitar considerarlo, y es poco menos que inútil de-volver el caso al juez a quo para que revise la sentencia cuando no hizo buen uso de la discreción que tenía al fijar la original. Este Tribunal tiene la facultad reconocida de modificar las penas especialmente cuando, como en el presente caso, dis-pone de los elementos de juicio necesarios para ello.
La inseguridad e incertidumbre a que se alude en la opinión disidente es más aparente que real. Un examen de nuestras sentencias en las apelaciones criminales demuestra que tal afirmación tiene muy precarios fundamentos.

*388
Se dictará sentencia de conformidad.

El Juez Presidente Señor Negrón Fernández disintió en parte. El Juez Asociado Señor Belaval emitió una opinión separada en la cual disiente del pronunciamiento sobre la modificación de la sentencia. El Juez Asociado Señor Santana Becerra concurre en el resultado.

E1 tribunal de instancia hizo caso omiso de la Sec. 5-802 (d) de la Ley de Vehículos y Tránsito que estatuye, en casos de convicción, una suspensión m'andatoria de la licencia del conductor por un período mínimo de un año.


Los Arts. 44 y 386 del Código Político, 2 L.P.R.A. sees. 252 y 253 no impiden esta solución ya que aquí se trata de una ley enmendatoria de la pena y no derogatoria de la responsabilidad penal. Pueblo v. Tribunal de Distrito, 70 D.P.R. 678 (1949), envolvía en efecto una derogación de una ley penal, aun cuando la Asamblea Legislativa la llamó “enmienda" (a la pág. 681).